UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2015



CHARLES EVANS,

                                              Plaintiff - Appellant,

          versus


CITY OF CLINTON, South Carolina; TROY BENTLEY,
individually and in his capacity as Clinton
Fire Chief; CHARLES LITCHFIELD, individually
and in his capacity as Clinton City Manager,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-00-2370-6-20)


Submitted:   January 22, 2002             Decided:   February 5, 2002


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald F. Smith, Columbia, South Carolina, for Appellant. Charles
F. Thompson, Jr., Michael D. Malone, TALLY, MALONE, THOMPSON &
GREGORY, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Evans appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record, the district court’s opinion, see Evans

v. City of Clinton, No. CA-00-2370-6-20 (D.S.C. July 26, 2001), and

the applicable legal authorities, and find no reversible error.

Even if Evans’ speech involved a matter of public concern, he

concedes that he lied when confronted by city officials. Given his

concession that he lied to his boss and admitted as much, Evans has

not stated a claim of a causal relationship between his speech and

his termination, because he has not presented evidence from which

a reasonable jury could conclude that “but for the protected ex-

pression the employer would not have taken the alleged retaliatory

action.”   Huang v. Board of Governors of the Univ. of N.C., 902

F.2d 1134, 1140 (4th Cir. 1990).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2